Name: Commission Regulation (EEC) No 3513/85 of 12 December 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 335/46 Official Journal of the European Communities 13 . 12. 85 COMMISSION REGULATION (EEC) No 3513/85 of 12 December 1985 fixing the amount of the subsidy on oil seeds the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in parti ­ cular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1297/85 (4), Having regard to Council Regulation (EEC) No 1 569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q, as last amended by Regulation (EEC) No 3421 /85 (8) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for January, February, March, April and May 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for December 1985, January, February, March, April and May 1986 for colza and rape seed has been obtainable only provisionally on the basis of the target price and the monthly increase as last proposed by HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2 . The amount of the subsidy in the case of advance fixing for December 1985, January, February, March, April and May 1986 for colza and rape seed will, however, be confirmed or replaced as from 13 December 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for January, February, March, April and May 1986 for colza and rape seed. Article 2 This Regulation shall enter into force on 13 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 26, 31 . 1 . 1985, p . 12 . 0 OJ No L 132, 21 . 5 . 1983, p . 33 . (4) OJ No L 137, 27 . 5 . 1985, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . I6) OJ No L 143, 30 . 5 . 1984, p . 4 . 0 OJ No L 277, 17 . 10 . 1985, p . 18 . (8 OJ No L 324, 5 . 12. 1985, p . 18 . (9) OJ No L 266, 28 . 9 . 1983, p . 1 . 13 . 12. 85 Official Journal of the European Communities No L 335/47 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU)(') 27,290 25,810 26,330 24,572 25,092 25,092 2. Final aids (') IIII Seeds harvested and processed in : I II  Federal Republic of Germany (DM) 66,53 63,14 64,40 60,52 61,76 62,25  Netherlands (Fl) 74,96 71,14 72,54 68,16 69,56 70,05  BLEU (Bfrs/Lfrs) 1 266,58 1 197,89 1 222,02 1 139,43 1 163,57 1 156,10  France (FF) 188,83 178,26 181,54 168,23 171,87 171",8 8  Denmark (Dkr) 229,64 217,19 221,57 206,77 211,15 210,62  Ireland ( £ Irl) 20,470 19,360 19,747 18,382 18,772 18,660  United Kingdom ( £) 16,862 15,945 16,267 1.5,177 15,498 15,326  Italy (Lit) 38 825 36 476 37 065 34 076 34 846 34 152  Greece (Dr) 2 054,18 1 833,00 1 886,22 1 626,91 1 680,13 1 680,13 (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council 's decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 31,298 31,995 33,308 33,786 33,221 2. Final aids I||I|| Seeds harvested and processed in : IIl||||  Federal Republic of Germany (DM) 76,54 78,20 81,31 82,63 81,32  Netherlands (Fl) 86,25 88,11 91,59 93,07 91,60  BLEU (Bfrs/Lfrs) 1 452,60 1 484,95 1 545,88 1 567,00 1 540,76  France (FF) 216,18 221,07 . 229,92 232,48 228,44  Denmark (Dkr) 263,37 269,24 280,29 284,31 279,55  Ireland ( £ Irl) 23,477 24,000 24,980 25,290 24,865  United Kingdom ( £) 19,335 19,767 20,580 20,875 20,525  Italy (Lit) 44 253 45 289 47 076 47 568 46 679  Greece (Dr) 2 230,98 2 305,18 2 463,88 2 508,03 2 430,51 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other' than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,202840 2,196110 2,189470 2,183050 2,183050 2,163550 Fl 2,479920 2,474510 2,469410 2,464380 2,464380 2,448830 Bfrs/Lfrs 44,788400 44,795000 44,795300 44,792900 44,792900 44,781400 FF 6,720360 6,720320 6,733580 6,745240 6,745240 6,788850 Dkr 7,975420 7,980480 7,984810 7,988620 7,988620 7,999010 £ Irl 0,712852 0,713805 0,715097 0,716227 0,716227 0,720282 £ 0,594070 0,595748 0,597301 0,598642 0,598642 0,602367 Lit 1 501,72 1 514,12 1 520,75 1 528,83 1 528,83 1 552,51 Dr 130,87700 130,87510 130,86020 130,83320 130,83320 130,74430